DAWKINS,
J. The heirs of Mrs. Angeline Boniño Kyle, deceased, filed their petition below, alleging that the assets of the succession of their said mother amounted to $328,-933.69, and praying that the inheritance tax be fixed and that they be sent into possession; said proceeding being contradictorily with the sheriff and tax collector of St. Mary parish.
The tax collector denied in general terms the.alleged value of the estate, and averred that on the 4th day of January, 1920, preceding her death on January 17th, the deceased had donated to her three children the sum of $20,000 each, or a total of $60,000, and that this amount should be added to the inventory, and the inheritance tax paid thereon, for the reason that the donations had been made to evade the tax, contrary to Acts Nos. 109 of 1906 and 51 of 1918.
The lower court rejected the contention of the tax collector, and fixed the amount of *693■the inheritance tax on all the property at $6,400.59, instead of $7,600.59, as contended for by defendant. After the judgment was rendered, counsel for both sides signed an agreement whereby the heirs were permitted ■to pay the amount of tax fixed by the lower ■court and to go into possession of the estate •the sum of $1,200, being 2 per cent, on the said $60,000, was deposited in bank to await decision of this appeal, and an additional sum of $600 was deposited to cover fees of attorney for the tax collector, if it should be found that the heirs are not entitled to an exemption of $10,000 each.
Hence the maximum amount in dispute or ■contest in this case is $1,800, a sum below the minimum jurisdiction of this court. Const, art. 85. There is no question of the constitutionality or legality of the tax, but purely .an issue as to whether it is due upon particular funds or property.
For the reasons assigned, it is ordered and ■decreed that this case be transferred to the Court of Appeal for the First Circuit; appellant to pay the costs of this court, and all ■other costs to await final judgment.